NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted July 8, 2021*
                                  Decided July 22, 2021

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

                           DAVID F. HAMILTON, Circuit Judge


No. 20-3062
                                                    Appeal from the United States District
BARRY D. BILDER,                                    Court for the Northern District of Illinois,
    Plaintiff-Appellant,                            Eastern Division.

      v.                                            No. 19 C 4999

JANICE A. DYKSTRA,                                  Charles P. Kocoras,
     Defendant-Appellee.                            Judge.
                                       ORDER

       Reverend Barry Bilder sued his sister, Janice Dykstra, alleging that she forged his
signature to wrongfully obtain his inheritance from their father and brother when
acting as administrator of their estates. After Dykstra moved for dismissal or summary
judgment based on their settlement of a prior related case in state court, Bilder tried to
amend his complaint to allege a new claim that the settlement was invalid for fraud
because Dykstra had wrongly withheld a document. The district court entered
summary judgment for Dykstra, concluding that Bilder had no right to inherit and the

      * We have agreed to decide this case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-3062                                                                        Page 2

settlement barred his forgery claims. The court did not address Bilder’s argument about
the withheld document, however, so Bilder moved to vacate the judgment or to amend
his complaint. The court reaffirmed the summary-judgment decision and denied the
proposed addition of a fraud claim as futile. Bilder now appeals that decision and part
of the initial summary-judgment ruling on the ground that the court should have
allowed him to demonstrate the invalidity of the settlement. We affirm.

        Bilder first sued Dykstra in Oklahoma state court in 2015, seeking to quiet title
over real property—a parking lot—that Dykstra had inherited from their father and
brother. During that litigation, Bilder discovered two documents from the 2002 probate
of his brother’s estate (in Cook County, Illinois) on which, he alleges, Dykstra had
forged his signature. (One represented that Bilder waived notice to probate hearings
and the other that he was satisfied with the distribution of assets.) Bilder, who was
represented by counsel, settled the case with Dykstra in February 2019. Bilder received
a quit-claim deed to the property and released any claims, known or unknown,
“resulting from, arising out of, connected directly or indirectly with or relating in any
way” to the Oklahoma litigation, including those arising in the future.

       Despite the settlement, Bilder, acting pro se, filed this suit a few months later
under the district court’s diversity jurisdiction. See 28 U.S.C. § 1332. He alleged that
Dykstra had deprived him of his inheritance by forging his signature on the probate
documents. As relief, he sought his “rightful inheritance” and punitive damages.
Dykstra moved for dismissal or summary judgment on the grounds that Bilder had
been disinherited and therefore had no injury and, further, that his lawsuit was both
untimely and barred by the settlement agreement. She attached a 1996 letter from their
father to Bilder that bequeathed him $10,000, forgave a $50,000 loan, and informed him
that he would get no other inheritance. Bilder then filed a “supplemental pleading”
with a new claim that the letter was inauthentic or, alternatively, that the settlement of
the quiet-title litigation was voidable for fraud because Dysktra withheld it.

        The district court entered summary judgment for Dykstra on Bilder’s original
claim about the two probate documents. It explained that Bilder could not establish that
the alleged forgeries injured him because he never had a right to inherit from his father
or brother; their assets had passed to trusts of which he was not a beneficiary. (Bilder
does not challenge this conclusion on appeal.) Further, the court concluded, Bilder had
released his claims as part of the Oklahoma settlement.
No. 20-3062                                                                           Page 3

        Bilder moved to vacate the judgment, arguing that the court should have
addressed his argument that the settlement was invalid because Dykstra defrauded him
by withholding the supposed letter from their father in the state-court case.
Alternatively, he moved for leave to amend his complaint to add a fraud claim and seek
damages. The court reaffirmed its prior decision and concluded that the amendment
would be futile because a claim that the settlement was procured by fraud (with respect
to their father’s letter) would also be barred by the settlement’s release:

       The 1996 letter directly relates to the Oklahoma Litigation, as it involves
       interest in the property at issue in that case. The existence of the letter is a
       new fact that was discovered after entering into the settlement agreement.
       Bilder acknowledged in the settlement agreement that new facts may arise
       and that he waives any and all claims related to those new facts.

        On appeal, Bilder first contends that the district court erred by not addressing at
summary judgment his argument that the settlement was invalid based on Dykstra’s
hiding of their father’s (allegedly inauthentic) letter. But Bilder does not challenge the
other, independent reason for the court’s decision—that he was not entitled to inherit
from his father and brother’s estates—so any appellate victory on that ground would
not affect the judgment. See United States v. Blagojevich, 612 F.3d 558, 560 (7th Cir. 2010).

       Bilder also argues that his supplemental pleading alleged a separate claim that
the settlement was invalid for fraud, which the district court overlooked before it
granted summary judgment. But because the district court treated Dykstra’s motion as
one for summary judgment (and he responded to it at length), Bilder had no right to
amend his complaint without leave of court See FED. R. CIV. P. 15(a)(1)(B). And,
although the district court did not address his argument about the 1996 letter in the
context of the purported pleading, Bilder later had “ample opportunity” to present
those arguments in his post-judgment motion for leave to amend the complaint, and the
court addressed them fully. See Kowalski v. Boliker, 893 F.3d 987, 997 (7th Cir. 2018).

        Moreover, Bilder’s allegations did not state a fraud claim. Settlement agreements
would not be worth much if the parties could later argue that they were voidable for
fraud based on standard discovery disputes. And although Bilder asserted that the
settlement was invalid based on Dykstra’s alleged fraud with respect to their father’s
letter, his allegations did not supply the detail required by Rule 9(b) of the Federal
Rules of Civil Procedure. Bilder alleged only that he would have somehow used his
father’s letter if Dykstra had produced it in the Oklahoma litigation. Because Bilder did
No. 20-3062                                                                             Page 4

not say why Dykstra was obliged to produce the letter, how she misrepresented that
she had met the obligation, or how her representation (or omission) compelled him to
settle, he failed to state a claim that the settlement was invalid for fraud. See Camasta v.
Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 737 (7th Cir. 2014) (Rule 9(b) requires a plaintiff
to allege the content of a misrepresentation and how it was communicated).

        Bilder further argues that the court wrongly concluded that the release made it
futile to amend his complaint because he would show that the settlement was invalid.
But because neither his supplemental pleading nor his motion to file an amended
complaint stated a fraud claim, amendment was indeed futile. Further, Bilder could not
pursue a claim to invalidate the settlement because he never returned the consideration
he received. See Fleming v. U.S. Postal Serv. AMF O’Hare, 27 F.3d 259, 260 (7th Cir. 1994).
Under Illinois choice-of-law rules, the validity of the settlement (which we interpret like
any other contract) is governed by Oklahoma law because the agreement terminated an
Oklahoma case concerning property there. See Hendricks v. Novae Corp. Underwriting,
868 F.3d 542, 545 (7th Cir. 2017); RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 188
(1971). (A federal court exercising diversity jurisdiction applies choice-of-law rules of
the state in which it sits. Mesa Lab’ys, Inc. v. Fed. Ins. Co., 994 F.3d 865, 867 (7th Cir.
2021).) To rescind the settlement, Bilder had to tender back the parking lot, or offer to
do so. See OKLA. STAT. ANN. tit. 15, § 235; Harkrider v. Posey, 24 P.3d 821, 827 n.24 (Okla.
2000); see also Hampton v. Ford Motor Co., 561 F.3d 709, 717 (7th Cir. 2009) (applying
similar rule under Illinois law). Bilder never stated in any district court filing that he
had returned the property or offered to do so. Indeed, it is apparent from his appellate
briefs that he wants to rescind the settlement but keep the property. His attempts to
void the agreement therefore must fail. See Hampton, 561 F.3d at 717.

                                                                                   AFFIRMED